Citation Nr: 1126923	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  04-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for beta thalassemia minor.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to August 1971 and from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded this matter in May 2009.  

The issue of whether an evaluation in excess of 30 percent is warranted for beta thalassemia minor, along with the issue of entitlement to TDIU, raised by the record (as described in further detail below), is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's beta thalassemia minor is manifested by fatigability, weakness, shortness of breath and chest pain; his symptoms most nearly approximate repeated hemolytic sickling crises with continued impairment of health.  


CONCLUSION OF LAW

A 30 percent rating is warranted for beta thalassemia minor.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7714 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Board's favorable disposition of the matter on appeal, and the fact that the question of whether an even higher rating is warranted is deferred pending remand, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

The Board notes that beta thalassemia minor is not specifically listed in the rating code.  VA regulation provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. §§ 4.20, 4.27.

Beta thalassemia minor has been rated by analogy to sickle cell anemia.  The rating criteria for sickle cell anemia are set forth in Diagnostic Code 7714.  A 10 percent rating is assignable when this condition is asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent rating is assignable following repeated hemolytic sickling crises, with continuing impairment of health.  A 60 percent rating is assignable with painful crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent rating is assignable with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2010).

B.  Discussion

The Veteran had a VA examination in May 2003.  The examiner indicated that no records were provided in conjunction with the examination.  The examiner indicated that a review of the computer showed that the Veteran was seen in the 1996-1998 era, at which time he had hemoglobin electrophoresis and slide review  that suggested beta thalassemia minor.  The examiner noted a history of having this condition diagnosed sometime in the 1970s.  The examiner noted that a review of records from the West Los Angeles VA  showed that he was seen once in October 2002 with a complaint of wrist pain.  He had a hemoglobin of 11 with other hematologic parameters outside of the red blood cells being normal.    

With regard to the frequency and duration of crisis, the examiner noted that the Veteran did not have sickle cell disease.  The examiner indicated that light manual labor is not precluded, but  the Veteran reported that he was so tired that he could not hold a regular job.  He noted that, after a few months, he was always so tired he had to quit any job he started.  He reported that he had headaches about every other day.  The Veteran reported that he had no recent infections, though he reported that he had some itching of his ears and was concerned  this might be related to infection.  The Veteran reported that he was short of breath without any activity, even walking down the hall.  He indicated that he did not have recent chest pain, except he added that he occasionally had sharp pain throughout his chest.  When asked about symptoms such as claudication such as cramping in his calves, he said he had had this for over 28 years, and it was getting worse.  The examiner noted that he could obtain no definite history of transfusions or thought he may have had a transfusion when he had arthroscopic surgery on his knee.  With regard to symptoms of other organ pathology, the examiner noted that there were no clear symptoms, and the Veteran had been treated in rheumatology.  The Veteran also had a history of chronic low back pain which he reported that he had had for over 30 years.  He dated it to a fall when he was in the Marine Corps.  

The examiner noted that there were no known crises and no clear cut symptoms that could be attributed to the beta thalassemia.  The Veteran reported that his tiredness and lack of energy was a result of this condition.  

The examiner noted that there was no known treatment for this disease, and the Veteran gave no report of any treatment except treatment for the various symptoms including his back pain and his tiredness.  The Veteran reported that he had not had syncope.  He had a dizzy feeling on some days whether lying or sitting, and this consisted of a feeling that the room was spinning.  He had a previous diagnosis of vertigo sometime in the 1990s, probably without a clear etiology being provided.  
The Veteran reported, "For the record, I've never had a day without pain or a day without fatigue." 

VA outpatient records indicate that the Veteran has been followed by hematology for treatment of sickle cell thalassemia.  A VA hematology note dated in August 2005 reflects that the Veteran reported chronic fatigue and frequent gouty attacks.   A July 2006 entry indicated no history of crisis.  The Veteran denied headaches, vision changes, abdominal pain or recent arthralgias.   

The Veteran had a fee-basis VA examination in April 2008.  The Veteran reported thalassemia of the beta type and reported that he experienced anemia through most of his life but had never undergone a splenectomy, although, at one time it was recommended.  He denied any derangements in growth and development over the years but stated that he had suffered from back pain, which according to his consultants had resulted from red blood cell debride.  The Veteran's symptoms at the present time were recurrent lightheadedness, headaches, easy fatigability, weakness, chest pain, shortness of breath and dizziness, which could occur anytime under all conditions.  The Veteran reported that he had leg pain walking 100 yards on a level ground at two miles per hour.  He reported that he had calf pain at rest and persistent coldness of both lower extremities.  He indicated that he had two episodes of sickling with thalassemia crisis lasting two to four hours at least several times yearly.  

The Veteran had a VA examination in March 2010.  The examiner noted that the Veteran was diagnosed with sickle cell thalassemia in 1975 per his personal report.  He had never required transfusion.  He reported that he was told that his joint pains were due to too much iron.  He endorsed chronic fatigue and occasional gouty attacks but denied headaches, visual changes, dizziness, light-headedness, chest or abdominal pain.  

A March 2010 addendum to the VA examination noted that the Veteran appeared to have a chronic hemolytic anemia associated with severe microcytosis.  The examiner noted that the severity of the disorder was mild anemia.  The functional impairment was minimal functional impairment associated with activities of daily living.  The occupational impairment was noted as fairly minimal, although occupations that subject the Veteran to abdominal trauma should be avoided given the splenomegaly.  The examiner noted minimal impairment for most civilian employment.  It was noted that this condition did not require frequent hospitalization.   

Treatment records from the 95th Medical Group indicate a history of thalassemia with enlarged spleen, followed by VA. 

The Veteran has submitted numerous written statements.  In an August 2004 statement, the Veteran indicated that he was unable to work more than a few months at a time.  He stated that he meets the criteria for a 60 percent rating under Diagnostic Code 7714.  

A review of the record indicates that examiners have noted varying findings regarding the frequency of beta thalassemia crises.  The 2003 examination noted no crises.  The 2008 VA examination indicated that the Veteran had two to three crises per year.  VA outpatient records indicate that there is no history of crisis.  The VA examination reports indicate that the Veteran has consistently reported pain and fatigue.  Other symptoms reported by the Veteran include headaches, joint pain, calf pain and shortness of breath. 

The Board finds that the severity of the Veteran's disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7714.  The disability in question is clearly not asymptomatic, and the Veteran reported two to three crises a year.  This level of impairment is not at all contemplated by the assigned 10 percent evaluation.  Overall, a 30 percent evaluation is warranted at the present time.

For reasons described below, further development is necessary before the Board can ascertain whether a higher evaluation, or an extra-schedular evaluation, is warranted.





ORDER

A 30 percent rating is granted for beta thalassemia minor, subject to regulations governing  the payment of monetary benefits.  


REMAND

The March 2010 VA examination and addendum do not reflect full compliance with the May 2009 remand.  The Board specified that the VA examiner review the claims file and note such review in the examination report.  No such notation is found in the examination report, however.  While the Board has sufficient evidence to support a 30 percent evaluation at this time, it would be premature to further address this claim (i.e., whether an even higher evaluation is warranted) prior to completion of the Board's remand request.  The appropriate corrective action is to have the VA examiner, or another qualified individual, review the claims file to determine whether the examination findings should be reconsidered in light of the entire evidence of record.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In a statement submitted in conjunction with the August 2004 Substantive Appeal, the Veteran asserted that he has not had any discernible earnings since 1988.  He indicated that he has been unable to work for more than a few months at a time.    The Board finds that the record accordingly raises a claim of entitlement to TDIU. A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the appeal for benefits for the underlying disability.  Id. at 454.

The Veteran has not received notice of the evidence needed to substantiate a TDIU claim to date.  Such action, and an adjudication of the claim, are needed in view of Rice.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the TDIU claim. This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should also be notified that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be granted. 

2.  Should the Veteran respond to the notice letter in any manner, the claims file should then be reviewed to ascertain whether any additional evidentiary development (i.e., a VA examination, a request for medical records) is needed.  The Board is not requiring such action at this juncture but cannot rule out the possibility that the receipt of additional evidence would, in effect, warrant the action in the future. 

3.  The Veteran's claims file should be reviewed by the March 2010 VA examiner (or another qualified individual, if the examiner is unavailable), and this examiner should note in a memorandum whether the claims file review changes any of the conclusions from the original report and addendum.  All conclusions must be supported by a complete rationale.

4.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  The issue of whether an evaluation in excess of 30 percent for beta thalassemia minor should also be readjudicated.  If either determination is unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


